DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-13 are currently under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "determining a centerline of the segmented region of interest" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “a centerline of the segmented region of interest” in line 11. Since “a centerline of the segmented region of interest” was previously introduced in the independent claim, it is not clear whether “a centerline” in claim 5 refers to the same centerline that was recited in claim 1 or whether claim 5 introduces a new, separate centerline. Accordingly, as currently claimed, one of ordinary skill in the art would not be apprised with the metes and bounds of what the claim requires or excludes because it is indeterminate how “a centerline of the segmented region of interest” in claim 5 is intended to refer to. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mistretta et al. (US 2019/0076102 A1, hereinafter "Mistretta") in view of Higgins et al. (US 2008/0183073 A1, hereinafter "Higgins").

Regarding claim 1, Mistretta discloses a “method for computed tomography (CT) fluoroscopy” including “superimposing an image of the interventional device on a 3-D image of an anatomical region at an identified position of the interventional device” (Mistretta: Abstract), and further discloses: 
An image-based guidance method ("CT-guided interventions" Mistretta: [0003]), comprising: 
detecting, by the processor ("one or more processors 108" Mistretta: [0033]), a region of an endoscopic instrument ("processor can back project a representation of the interventional device (e.g., image region, centerline, or one or more pixels or voxels)" Mistretta: [0092]) in two-dimensional (2D) intraoperative image data of the region of interest ("processor can generate, in real time, a sequence of 2-D or 3-D images showing the placement of the interventional device relative to the target" Mistretta: [0030]) and determining a centerline of the detected region of the endoscopic instrument ("centerline segment 406a of the interventional device in the first projection image 402a can be determined (by the one or more processors 108) based on the image region 404a" Mistretta: [0054], Fig. 4);
performing, by the processor ("one or more processors 108" Mistretta: [0033]), backprojection of the endoscopic instrument ("back projecting the interventional device from a pair of projection images onto a 3-D image of the target" Mistretta: [0064]) and the centerline ("intersection between the back projection of the centerline segment 406a and the back projection of the centerline segment 406b defines the centerline segment 410 of the interventional device within the 3-D volume space 408" Mistretta: [0056]) to generate a 3D backprojected volume including the backprojected endoscopic instrument ("interventional device when back projected into the 3-D space" Mistretta: [0011]) and the backprojected centerline (“back projecting the centerline segment 406a" Mistretta: [0055]);

Mistretta is not relied on for teaching: 
segmenting, by a processor, a region of interest in three-dimensional (3D) image data to generate a segmented region of interest;
determining, by the processor, a device path of the endoscopic instrument based at least in part on distances from a centerline of the segmented region of interest to the backprojected centerline of the backprojected endoscopic instrument; and
generating, by the processor, a visualization of the device path from a starting point to a target point.

However, in a similar invention in the same field of endeavor, Higgins teaches a system and method for three-dimensional (3D) route planning and extension to assess hollow, branching organs in patients, which also includes airway-tree segmentation and centerline-analysis computations: 
segmenting, by a processor, a region of interest in three-dimensional (3D) image data ("Image segmentation methods identify image voxels that belong to the airway tree" Higgins: [0008]; [The use of 'voxel' by Higgins implies that the image is three-dimensional.]) to generate a segmented region of interest (“segmented organ of interest” Higgins: [0047]);
determining, by the processor, a device path of the endoscopic instrument ("bronchoscopic -device path planning" Higgins: [0012]; "most appropriate navigable route or routes to a target region of interest (ROI) within the organ are then identified given anatomical, endoscopic-device, or procedure-specific constraints derived from the information provided" Higgins: [0023]) based at least in part on distances ("distances required to make this determination are efficiently computed using the distance transform with a Euclidean distance measure" Higgins: [0095]) from a centerline of the segmented region of interest to the backprojected centerline of the backprojected endoscopic instrument ([As disclosed by Mistretta above.]); and
generating, by the processor, a visualization of the device path ("a 3D visualization for viewing the original paths, ROIs, path extensions, and 3D image data. This is shown in FIG. 7" Higgins: [0131]) from a starting point to a target point ("user inputs for both the start and end points of a route" Higgins: [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for low dose CT fluoroscopy disclosed by Mistretta, by including the methods and apparatus for 3D route planning through hollow organs as taught by Higgins. One of ordinary skill in the art would have been motivated to make this modification because "manually searching through a large number of paths to find an acceptable route to an ROI is tedious. [The] methods [of this invention] quickly perform this search, determining those paths that provide the most promising routes to the ROI" (Higgins: [0011]). Furthermore, "Computer-based image-analysis techniques can help ease the route-planning task" (Higgins: [0008]).

Regarding claim 2, the combination of Mistretta and Higgins discloses: 
The method of claim 1, as described above. 
Mistretta further discloses: 
further comprises acquiring the 3D image data of the region of interest ("one or more processors 108 can construct a first 3-D image (depicting a 3-D volume of the anatomical region and the target at the first respiratory state)" Mistretta: [0043]), wherein the region of interest comprises at least a portion of a bronchial tree ("endoluminal applications such as CT bronchoscopy" Mistretta: [0087]; "FIGS. 9A and 9B show lung images with different respiratory states" Mistretta: [0020], Fig. 9).

Regarding claim 3, the combination of Mistretta and Higgins discloses: 
The method of claim 1, as described above. 
Mistretta further discloses: 
further comprises acquiring the 2D intraoperative image data of the region of interest during a medical procedure ("processor can generate, in real time, a sequence of 2-D or 3-D images showing the placement of the interventional device relative to the target as the operator makes adjustments to the interventional device position" Mistretta: [0030]; [Mistretta discloses acquiring a sequence of 2-D images (representing 2D image data); since Mistretta discloses that the images show placement of the interventional device relative to the target as the operator makes adjustments to the device position, then this sequence of 2-D images must be acquired intra-operatively.]).

Regarding claim 4, the combination of Mistretta and Higgins discloses: 
The method of claim 3, as described above. 
Mistretta further discloses: 
wherein acquiring the 2D intraoperative image data comprises acquiring one or more 2D fluoroscopic images ("CT fluoroscopy that generates a sequence of 2-D CT images" Mistretta: [0041]).

Regarding claim 5, the combination of Mistretta and Higgins discloses: 
The method of claim 1, as described above. 
Mistretta is not relied on for teaching: 
further comprises determining a centerline of the segmented region of interest. 
However, in a similar invention in the same field of endeavor, Higgins teaches a system and method for three-dimensional (3D) route planning and extension to assess hollow, branching organs in patients, which also includes airway-tree segmentation and centerline-analysis computations: 
further comprises determining a centerline of the segmented region of interest ("extracting centerlines of branching anatomical structures from 3D medical images" Higgins: [0011]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for low dose CT fluoroscopy disclosed by Mistretta, by including the methods and apparatus for 3D route planning through hollow organs as taught by Higgins. One of ordinary skill in the art would have been motivated to make this modification because "manually searching through a large number of paths to find an acceptable route to an ROI is tedious. [The] methods [of this invention] quickly perform this search, determining those paths that provide the most promising routes to the ROI" (Higgins: [0011]). Furthermore, "Computer-based image-analysis techniques can help ease the route-planning task" (Higgins: [0008]). 

Regarding claim 6, the combination of Mistretta and Higgins discloses: 
The method of claim 1, as described above. 
Mistretta is not relied on for teaching: 
further comprises identifying, via a user interface, the starting point and the target point of the endoscopic instrument in the segmented region of interest.
However, in a similar invention in the same field of endeavor, Higgins teaches a system and method for three-dimensional (3D) route planning and extension to assess hollow, branching organs in patients, which also includes airway-tree segmentation and centerline-analysis computations: 
further comprises identifying, via a user interface, the starting point and the target point ("user inputs for both the start and end points of a route" Higgins: [0015]) of the endoscopic instrument in the segmented region of interest ("segmentation of the branching organ through with the endoscopic device will navigate" Higgins: [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for low dose CT fluoroscopy disclosed by Mistretta, by including the methods and apparatus for 3D route planning through hollow organs as taught by Higgins. One of ordinary skill in the art would have been motivated to make this modification because "manually searching through a large number of paths to find an acceptable route to an ROI is tedious. [The] methods [of this invention] quickly perform this search, determining those paths that provide the most promising routes to the ROI" (Higgins: [0011]). Furthermore, "Computer-based image-analysis techniques can help ease the route-planning task" (Higgins: [0008]). 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mistretta in view of Higgins as applied to claim 1 above, and further in view of Jones et al. (M. W. Jones, J. A. Baerentzen and M. Sramek, "3D distance fields: a survey of techniques and applications," in IEEE Transactions on Visualization and Computer Graphics, vol. 12, no. 4, pp. 581-599, July-Aug, 2006., hereinafter “Jones”).

Regarding claim 7, the combination of Mistretta and Higgins discloses: 
The method of claim 1, as described above. 
	Mistretta further discloses: 
	wherein determining, by the processor, the device path of the endoscopic instrument ("bronchoscopic - device path planning" Higgins: [0012]) based at least in part on the distances ("distances required to make this determination are efficiently computed using the distance transform with a Euclidean distance measure" Higgins: [0095]) from the centerline (“centerline segment 410” Mistretta: [0063]) of the segmented region of interest (“anatomical region of the subject including a target anatomical structure” Mistretta: [0042]) to the backprojected centerline ("back projecting the centerline segment 406a" Mistretta: [0055]) of the backprojected endoscopic instrument ("back projecting the interventional device from a pair of projection images onto a 3-D image of the target" Mistretta: [0064]). 
	Higgins further discloses: 
	determining one or more segment groupings ("Image segmentation methods identify image voxels that belong to the airway tree" Higgins: [0008]), wherein each segment groupings comprises a set of one or more segments that directionally connect a main segment of the segmented region of interest to a most distal segment of the segmented region of interest ("Starting at FIG. 11A, the viewing location is in the main carina. ... Continuing down the right upper lobe bronchus in FIG. 11E, the trifurcation into the anterior, posterior, and apical segments is seen in the distance. ... In FIG. 11H, the route destination and ROI are nearly reached." Higgins: [0137]; [Thus, Figs. 11A-11H show segment groupings with a set of segments that directionally connect a main segment (main carina) to a most distal segment (ROI nearly reached).]); 
determining one or more penalty function values ("Find the route that is closest to the ROI and also satisfies device, procedural, and anatomical constraints. Find the routes contained within T that are navigable for a particular device" Higgins: [0064]) for the one or more segment groupings,
selecting at least one of the one or more segment groupings with a smallest penalty function value ("satisfy constraints related to the physical characteristics of the endoscopic device used" Higgins: [0072]), wherein the selected segment grouping forms at least a portion of the device path ("procedure to determine candidate constraint-satisfying route destinations" Higgins: [0082]).
The combination of Mistretta and Higgins is not relied on for teaching: 
	wherein the one or more penalty function values are based on shortest distances between a centerline of a segment of the segmented region of interest and the backprojected centerline. 
However, in a similar study in the same field of endeavor, Jones teaches a survey of techniques and applications regarding 3D distance fields, which includes applications relating to endoscopy ("Distance Acceleration in Endoscopy" Jones: Pg. 594) and navigation through anatomical tree-like structures (“goal is navigation in a tree structure, the path can be represented by a tree structure of simple segments" Jones: Pg. 592): 
wherein the one or more penalty function values are based on shortest distances ("distance function as the function that yields the distance from a point p to the closest point" Jones: Pg. 582) between a centerline of a segment (as disclosed by Higgins) of the segmented region of interest and the backprojected centerline (as disclosed by Mistretta).
Although this combination does not explicitly recite a penalty function, Higgins discloses “requiring that candidate routes satisfy constraints related to the physical characteristics of the endoscopic device used, the procedure to be performed, and the anatomy" (Higgins: [0072]). The constraints related to the physical characteristics of the endoscopic device include the endoscope diameter ([0073]) and branching angle ([0075]), both of which would be included in a 3D backprojected volume including the backprojected endoscopic instrument. Thus, the candidate routes (device paths) that satisfy the constraints would have a low penalty function value, whereas the candidate route (device paths) that do not satisfy the constraints would have high penalty function values.
The distance function, as taught by Jones, could then be applied to assigning penalty function values (‘constraints’ disclosed by Higgins) based on the distance between a centerline of a segment (as disclosed by Higgins) and a backprojected centerline (as disclosed by Mistretta).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for low dose CT fluoroscopy disclosed by Mistretta, by including the techniques and applications of 3D distance fields as taught by Jones. One of ordinary skill in the art would have been motivated to make this modification because it provides an “algorithm for computation of a shortest distance to a set of objects" (Jones: Pg. 583).

	Regarding claim 8, the combination of Mistretta, Higgins, and Jones discloses: 
The method of claim 7, as described above. 
The combination of Mistretta and Higgins is not relied on for teaching: 
wherein determining the one or more penalty function values comprises determining a normalized sum of the shortest distances. 
However, in a similar study in the same field of endeavor, Jones teaches a survey of techniques and applications regarding 3D distance fields, which includes applications relating to endoscopy ("Distance Acceleration in Endoscopy" Jones: Pg. 594) and navigation through anatomical tree-like structures (“goal is navigation in a tree structure, the path can be represented by a tree structure of simple segments" Jones: Pg. 592): 
wherein determining the one or more penalty function values comprises determining a normalized sum of the shortest distances ("approximate a normal at each vertex and edge" Jones: Pg. 584; "use the angle weighted normal as their choice of pseudonormal. To compute the angle weighted normal at a vertex, one sums the normals of the incident faces, weighting each normal with the angle between the two legs that are incident to the vertex. This is illustrated in Fig. 3."). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for low dose CT fluoroscopy disclosed by Mistretta, by including the techniques and applications of 3D distance fields as taught by Jones. One of ordinary skill in the art would have been motivated to make this modification because it provides an “algorithm for computation of a shortest distance to a set of objects" (Jones: Pg. 583).

Regarding claim 9, the combination of Mistretta, Higgins, and Jones discloses: 
The method of claim 8, as described above. 
The combination of Mistretta and Higgins is not relied on for teaching: 
wherein determine the one or more penalty function values further comprises calculating a magnitude of a deformation field to be applied to the one or more segment groupings to contain the endoscopic instrument.
However, in a similar study in the same field of endeavor, Jones teaches a survey of techniques and applications regarding 3D distance fields, which includes applications relating to endoscopy ("Distance Acceleration in Endoscopy" Jones: Pg. 594) and navigation through anatomical tree-like structures (“goal is navigation in a tree structure, the path can be represented by a tree structure of simple segments" Jones: Pg. 592): 
wherein determine the one or more penalty function values further comprises calculating a magnitude of a deformation field ("level set method (LSM) is a technique for tracking deforming interfaces" Jones: Pg. 595; "distance fields have been used both in the context of rigid and deformable body simulations" Jones: Pg. 595) to be applied to the one or more segment groupings to contain the endoscopic instrument.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for low dose CT fluoroscopy disclosed by Mistretta, by including the techniques and applications of 3D distance fields as taught by Jones. One of ordinary skill in the art would have been motivated to make this modification because it provides an “algorithm for computation of a shortest distance to a set of objects" (Jones: Pg. 583).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mistretta in view of Higgins as applied to claim 1 above, and further in view of Koyrakh et al. (US 2018/0116722 A1, hereinafter "Koyrakh").

Regarding claim 10, the combination of Mistretta and Higgins discloses: 
The method of claim 1, as described above. 
The combination of Mistretta and Higgins is not relied on for teaching: 
further comprises acquiring electromagnetic (EM) tracked 3D positions of a tip of the endoscopic instrument corresponding to a sequence of the intraoperative 2D image data at different time points.
However, in a similar invention in the same field of endeavor, Koyrakh teaches a system and method for generating a map for identifying a location and/or orientation of an electromagnetic (EM) sensor, where the electromagnetic navigation (EMN) system can be coupled with a bronchoscope that captures images of the luminal network of the lung: 
further comprises acquiring electromagnetic (EM) tracked 3D positions of a tip of the endoscopic instrument corresponding to a sequence of the intraoperative 2D image data at different time points ("electromagnetic navigation (EMN) system 100, which is configured to identify a location and/or an orientation of a medical device, or sensor thereof, navigating (e.g., to a target) within the patient's body " Koyrakh: [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for low dose CT fluoroscopy disclosed by Mistretta, by including the system and method for electromagnetic navigation as taught by Koyrakh. One of ordinary skill in the art would have been motivated to make this modification because "Electromagnetic navigation (EMN) has helped expand medical imaging, diagnosis, prognosis, and treatment capabilities by enabling a location and/or an orientation of a medical device and/or of a target of interest to be accurately determined within a patient's body" (Koyrakh: [0002]).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mistretta and Higgins in view of Koyrakh as applied to claim 10 above, and further in view of Shachar (US 2005/0096589 A1, hereinafter "Shachar").

Regarding claim 11, the combination of Mistretta, Higgins, and Koyrakh discloses: 
The method of claim 10, as described above. 
The combination of Mistretta, Higgins, and Koyrakh further discloses: 
wherein determining, by the processor, the device path of the endoscopic instrument ("bronchoscopic - device path planning" Higgins: [0012]) based at least in part on the distances ("distances required to make this determination are efficiently computed using the distance transform with a Euclidean distance measure" Higgins: [0095]) from the centerline (“centerline segment 410” Mistretta: [0063]) of the segmented region of interest (“anatomical region of the subject including a target anatomical structure” Mistretta: [0042]) to the backprojected centerline ("back projecting the centerline segment 406a" Mistretta: [0055]) of the backprojected endoscopic instrument ("back projecting the interventional device from a pair of projection images onto a 3-D image of the target" Mistretta: [0064]) comprises: 
selecting an image from the sequence of the intraoperative 2D image data ("processor can generate, in real time, a sequence of 2-D or 3-D images showing the placement of the interventional device relative to the target" Mistretta: [0030]) that corresponds to a backprojected endoscopic instrument tip with a smallest distance ("distance relating the interventional device and the target device" Mistretta: [0006]; [In this scenario, the interventional device is the EM tracked 3D position, and the target device is the backprojected endoscopic instrument.]) to a corresponding EM tracked 3D position (“identifying a location and/or an orientation” Koyrakh: [0001)).
The combination of Mistretta, Higgins, and Koyrakh is not relied on for teaching: 
translating the EM tracked 3D positions into a curve representation; and 
updating the curve representation to minimize a difference between the curve representation and a backprojected plane of the endoscopic instrument derived from the selected image, wherein the updated curve representation forms at least a portion of the device path.
However, in a similar invention in the same field of endeavor, Shachar teaches systems and techniques for guiding steering and advancing invasive medical devices such as catheter and catheter- type devices in a patient:
translating the EM tracked 3D positions ("computation module 922 translates the position data" Shachar: [0063]) into a curve representation ("FIG. 2L illustrates a "C" curve representation of Actual Position (AP) of the catheter tip" Shachar: [0038], Fig. 2L); and
updating the curve representation ("display of the three-dimensional actual tip position (AP) 981 is continuously updated on a real-time basis with the AP data" Shachar: [0111]) to minimize a difference between the curve representation ("FIG. 2L illustrates a "C" curve representation of Actual Position (AP) of the catheter tip and the Desired Position (DP)" Shachar: [0038], Fig. 2L) and a backprojected plane of the endoscopic instrument derived from the selected image ([as disclosed by Mistretta])), wherein the updated curve representation forms at least a portion of the device path ("tip 377 to be accurately steered through a torturous path" Shachar: [0088)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for low dose CT fluoroscopy disclosed by Mistretta, by including the system and method for catheter guidance and control as taught by Shachar. One of ordinary skill in the art would have been motivated to make this modification because "there is a substantial and unsatisfied need for an apparatus and method for guiding, steering, advancing and locating the position of invasive devices and for accurately controlling their position; for providing three dimensional imaging; and for minimizing the use of X-rays or other ionizing-type radiation" (Shachar: [0006)).

Regarding claim 12, the combination of Mistretta, Higgins, Koyrakh, and Shachar discloses:
The method of claim 11, as described above.
The combination of Mistretta, Higgins, and Shachar remains silent on: 
wherein translating the EM tracked 3D positions into the curve representation comprises translating the EM tracked 3D positions into a basis spline.
However, in a similar invention in the same field of endeavor, Koyrakh teaches a system and method for generating a map for identifying a location and/or orientation of an electromagnetic (EM) sensor, where the electromagnetic navigation (EMN) system can be coupled with a bronchoscope that captures images of the luminal network of the lung: 
wherein translating the EM tracked 3D positions (“identifying a location and/or an orientation” Koyrakh: [0001]) into the curve representation comprises translating the EM tracked 3D positions into a basis spline ("curve 325 is generated by B-spline interpolation" Koyrakh: [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for low dose CT fluoroscopy disclosed by Mistretta, by including the system and method for electromagnetic navigation as taught by Koyrakh. One of ordinary skill in the art would have been motivated to make this modification because "Electromagnetic navigation (EMN) has helped expand medical imaging, diagnosis, prognosis, and treatment capabilities by enabling a location and/or an orientation of a medical device and/or of a target of interest to be accurately determined within a patient's body" (Koyrakh: [0002)).

Regarding claim 13, the combination of Mistretta, Higgins, Koyrakh, and Shachar discloses:
The method of claim 11, as described above.
The combination of Mistretta, Higgins, and Koyrakh remains silent on: 
wherein updating the curve representation comprises modifying supporting points of the curve representation to satisfy an objective function.
However, in a similar invention in the same field of endeavor, Shachar teaches systems and techniques for guiding steering and advancing invasive medical devices such as catheter and catheter- type devices in a patient:
wherein updating the curve representation ("three-dimensional actual tip position (AP) 981 is continuously updated on a real-time basis with the AP data" Shachar: [0111]) comprises modifying supporting points of the curve representation to satisfy an objective function (“allows the position and orientation of the tip to be determined” Shachar: Abstract; [The objective function is to allow the position and orientation of the tip of an instrument to be determined.]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for low dose CT fluoroscopy disclosed by Mistretta, by including the system and method for catheter guidance and control as taught by Shachar. One of ordinary skill in the art would have been motivated to make this modification because "there is a substantial and unsatisfied need for an apparatus and method for guiding, steering, advancing and locating the position of invasive devices and for accurately controlling their position; for providing three dimensional imaging; and for minimizing the use of X-rays or other ionizing-type radiation" (Shachar: [0006)).


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-13 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of prior U.S. Patent No. US 11373330 B2. This is a statutory double patenting rejection.
	In the table below, each of the pending claims 1-13 of the application is presented on the left-hand side. Moreover, each limitation from granted patent US 11373330 B2 is presented on the right-hand side directly next to the corresponding limitation in the pending application. 

Claim Number
Claims of Application 17/664,226
Claims of US 11373330 B2
Claim Number
1
An image-based guidance method, comprising:

segmenting, by a processor, a region of interest in three-dimensional (3D) image data to generate a segmented region of interest;

detecting, by the processor, a region of an endoscopic instrument in two-dimensional (2D) intraoperative image data of the region of interest and determining a centerline of the detected region of the endoscopic instrument;

performing, by the processor, backprojection of the endoscopic instrument and the centerline to generate a 3D backprojected volume including the backprojected endoscopic instrument and the backprojected centerline;

determining, by the processor, a device path of the endoscopic instrument based at least in part on distances from a centerline of the segmented region of interest to the backprojected centerline of the backprojected endoscopic instrument; and

generating, by the processor, a visualization of the device path from a starting point to a target point.
An image-based guidance method, comprising:

segmenting, by a processor, a region of interest in three-dimensional (3D) image data to generate a segmented region of interest;

detecting, by the processor, a region of an endoscopic instrument in two-dimensional (2D) intraoperative image data of the region of interest and determining a centerline of the detected region of the endoscopic instrument;

performing, by the processor, backprojection of the endoscopic instrument and the centerline to generate a 3D backprojected volume including the backprojected endoscopic instrument and the backprojected centerline;

determining, by the processor, a device path of the endoscopic instrument based at least in part on distances from a centerline of the segmented region of interest to the backprojected centerline of the backprojected endoscopic instrument,
…

generating, by the processor, a visualization of the device path from a starting point to a target point.
1
2
The method of claim 1 further comprises acquiring the 3D image data of the region of interest, wherein the region of interest comprises at least a portion of a bronchial tree.
The method of claim 1 further comprises acquiring the 3D image data of the region of interest, wherein the region of interest comprises at least a portion of a bronchial tree.
2
3
The method of claim 1 further comprises acquiring the 2D intraoperative image data of the region of interest during a medical procedure.
The method of claim 1 further comprises acquiring the 2D intraoperative image data of the region of interest during a medical procedure.
3
4
The method of claim 3 wherein acquiring the 2D intraoperative image data comprises acquiring one or more 2D fluoroscopic images.
The method of claim 3 wherein acquiring the 2D intraoperative image data comprises acquiring one or more 2D fluoroscopic images.
4
5
The method of claim 1 further comprises determining a centerline of the segmented region of interest.
The method of claim 1 further comprises determining a centerline of the segmented region of interest.
5
6
The method of claim 1 further comprises identifying, via a user interface, the starting point and the target point of the endoscopic instrument in the segmented region of interest.
The method of claim 1 further comprises identifying, via a user interface, the starting point and the target point of the endoscopic instrument in the segmented region of interest.
6
7
The method of claim 1 
wherein determining, by the processor, the device path of the endoscopic instrument based at least in part on the distances from the centerline of the segmented region of interest to the backprojected centerline of the backprojected endoscopic instrument comprises:

determining one or more segment groupings, wherein each of the one or more segment groupings comprises a set of one or more segments that directionally connect a main segment of the segmented region of interest to a most distal segment of the segmented region of interest;

determining one or more penalty function values for the one or more segment groupings, wherein the one or more penalty function values are based on shortest distances between a centerline of a segment of the segmented region of interest and the backprojected centerline; and

selecting at least one of the one or more segment groupings with a smallest penalty function value, wherein the selected segment grouping forms at least a portion of the device path.

wherein determining, by the processor, the device path of the endoscopic instrument based at least in part on the distances from the centerline of the segmented region of interest to the backprojected centerline of the backprojected endoscopic instrument comprises:

determining one or more segment groupings, wherein each of the one or more segment groupings comprises a set of one or more segments that directionally connect a main segment of the segmented region of interest to a most distal segment of the segmented region of interest;

determining one or more penalty function values for the one or more segment groupings, wherein the one or more penalty function values are based on shortest distances between a centerline of a segment of the segmented region of interest and the backprojected centerline; and

selecting at least one of the one or more segment groupings with a smallest penalty function value, wherein the selected segment grouping forms at least a portion of the device path;
1
8
The method of claim 7 wherein determining the one or more penalty function values comprises determining a normalized sum of the shortest distances.
The method of claim 1 wherein determining the one or more penalty function values comprises determining a normalized sum of the shortest distances.
7
9
The method of claim 8 wherein determining the one or more penalty function values further comprises calculating a magnitude of a deformation field to be applied to the one or more segment groupings to contain the endoscopic instrument.
The method of claim 7 wherein determining the one or more penalty function values further comprises calculating a magnitude of a deformation field to be applied to the one or more segment groupings to contain the endoscopic instrument.
8
10
The method of claim 1 further comprises acquiring electromagnetic (EM) tracked 3D positions of a tip of the endoscopic instrument corresponding to a sequence of the intraoperative 2D image data at different time points.
The method of claim 1 further comprises acquiring electromagnetic (EM) tracked 3D positions of a tip of the endoscopic instrument corresponding to a sequence of the intraoperative 2D image data at different time points.
9
11
The method of claim 10 wherein determining, by the processor, the device path of the endoscopic instrument based at least in part on the distances from the centerline of the segmented region of interest to the backprojected centerline of the backprojected endoscopic instrument comprises:

selecting an image from the sequence of the intraoperative 2D image data that corresponds to a backprojected endoscopic instrument tip with a smallest distance to a corresponding EM tracked 3D position;

translating the EM tracked 3D positions into a curve representation; and

updating the curve representation to minimize a difference between the curve representation and a backprojected plane of the endoscopic instrument derived from the selected image, wherein the updated curve representation forms at least a portion of the device path.
The method of claim 9 wherein determining, by the processor, the device path of the endoscopic instrument based at least in part on the distances from the centerline of the segmented region of interest to the backprojected centerline of the backprojected endoscopic instrument comprises:

selecting an image from the sequence of the intraoperative 2D image data that corresponds to a backprojected endoscopic instrument tip with a smallest distance to a corresponding EM tracked 3D position;

translating the EM tracked 3D positions into a curve representation; and

updating the curve representation to minimize a difference between the curve representation and a backprojected plane of the endoscopic instrument derived from the selected image, wherein the updated curve representation forms at least a portion of the device path.
10
12
The method of claim 11 wherein translating the EM tracked 3D positions into the curve representation comprises translating the EM tracked 3D positions into a basis spline.
The method of claim 10 wherein translating the EM tracked 3D positions into the curve representation comprises translating the EM tracked 3D positions into a basis spline.
11
13
The method of claim 11 wherein updating the curve representation comprises modifying supporting points of the curve representation to satisfy an objective function.
The method of claim 10 wherein updating the curve representation comprises modifying supporting points of the curve representation to satisfy an objective function.
12



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vertikov (US 2016/0374562 A1, hereinafter “Vertikov”) teaches many features of the claims. With respect to the independent claim, Vertikov teaches: 
An image-based guidance method ("image guidance for medical procedures" Vertikov: Paragraph [0002]), comprising: 
segmenting, by a processor (“computer or computer-processing unit (CPU) 140” Vertikov: [0053], Fig. 2B), a region of interest in three-dimensional (3D) image data ("previously acquired volumetric CT or MRI data is segmented" Vertikov: [0099], Fig. 6B); 
detecting, by the processor, a region of an endoscopic instrument in two-dimensional (2D) intraoperative image data of the region of interest (“Tracking the absolute (or global) position of the distal end of the probe (in a luminal tree and relative to the 3D reference frame associated with gross anatomy of the luminal branching structure and the patient body) with the image-guided navigation still remains advantageous” Vertikov: [0069]; "be able to detect a motion of the probe" Vertikov: [0052]) and determining a centerline of the detected region of the endoscopic instrument ("imaging probe having an axis" Vertikov: [0015]); 
performing, by the processor, backprojection of the endoscopic instrument and the centerline to generate a 3D backprojected volume (“SAR algorithms such as ... back-projection” Vertikov: [0145]; "signal processing algorithms such as back projection algorithms" Vertikov: [0186]); 
determining, by the processor, a device path of the endoscopic instrument ("a route to the target location is identified" Vertikov: [0099]; “calculate planned route to target location” Vertikov: Fig. 6B, Step 401B) based at least in part on the 3D backprojected volume and the 3D image data; and
generating, by the processor, a visualization of the device path from a starting point to a target point (“next step (401D) is to label each vertex on the identified route using appropriate combinations of topological, anatomical and geometrical identifiers” Vertikov: [0100], Fig. 6B; “ability to visualize lumen and identify the imaged luminal branches so that the probe 50 can be reproducibly delivered to target regions" Vertikov: [0059)).
	While the limitations above may not match the currently pending independent claim exactly, Vertikov nonetheless demonstrates a teaching of the overall concepts of the independent claim, and is thus being included here as being relevant to the application. 	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793